As filed with the Securities and Exchange Commission on September 9, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ETF Series Solutions (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Deep Value ETF NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-179562 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1. Description of Registrant’s Securities to be Registered. Reference is made to Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562 and 811-22668), as filed with the U.S. Securities and Exchange Commission (“SEC”) via EDGAR (Accession No. 0000894189-14-004441) on September 8, 2014, which is incorporated herein by reference. The Trust currently consists of 4 separate series.The series to which this filing relates and their respective IRS Employer Identification Number are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Deep Value ETF 47-1396466 Item 2. Exhibits A. Registrant’s Certificate of Trust dated February 9, 2012 is incorporated herein by reference to Exhibit (a)(i) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC via EDGAR on February 17, 2012 (Accession Number: 0000894189-12-000776). B. Registrant’s Amended and Restated Agreement and Declaration of Trust dated February 17, 2012, is incorporated herein by reference to Exhibit (a)(ii) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC via EDGAR on February 17, 2012 (Accession No. 0000894189-12-000776). C. Registrant’s Amended and Restated By-Laws dated August 18, 2014 are incorporated herein by reference to Exhibit (b) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-179562; 811-22668), as filed with the SEC via EDGAR on September 8, 2014 (Accession No.0000894189-14-004441). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. ETF Series Solutions September 9, 2014 /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President and Secretary
